Handy, J.,
delivered the opinion of the court:
The only question in this case is, whether the plaintiff in error is to be regarded in law as a common carrier.
It appears by the evidence that the defendant’s wagons were engaged in hauling his cotton to Greenwood, and in order to get certain goods there belonging to the defendant, to be hauled on the return of the wagon, that he executed a receipt undertaking to deliver the goods to the plaintiff, who was to pay for their carriage at the customary rate; that the defendant had several times before, on occasional trips, hauled goods for plaintiff from Greenwood and received pay for the same; that he was in the habit of taking loads of goods back on the return of his wagons from Greenwood when he could get them.
It is insisted in behalf of the plaintiff in error that, under the circumstances, he cannot be held to be a common carrier, because the undertaking to transport the goods was not the regular business of the plaintiff in error, but a mere occasional service.
If the transaction had been a mere isolated undertaking, such as the plaintiff had not been in the habit of engaging in, and which was foreign to his regular and usual business, there would be force in this position. But the evidence here shows that he was in the habit of taking goods on his wagons, on their return from the place to which they hauled his cotton, when he could get them; and this is further shown by the receipt for the goods in this case, executed by him, which is in due form of a carrier’s *399receipt, undertaking to deliver the goods in good order and without delay, at the customary rate of charges.
Under such circumstances it cannot be said that it was not a part of the business in which he was engaged to receive and transport goods, but that appears to have been a part of his ordinary'employment, and this renders him in law a common carrier. Gibson v. Hunt, 1 Salk. 249; Satterlee v. Grant, 1 Wend. 272; Edwards on Bail. 430.
Judgment affirmed.